Citation Nr: 1516355	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  12-00 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to January 1999.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).

In March 2014, the Board remanded the case to have the RO schedule the Veteran for a videoconference hearing.

A Board hearing was held before the undersigned in February 2015.  A transcript of this hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for hypertension and erectile dysfunction.  Unfortunately, these claims require additional development.

A.  Social Security Administration (SSA) Records

At the February 2015 hearing, the Veteran indicated that he receives benefits from the SSA.  Board Hearing Tr. at 9.  A November 2011 VA treatment record reflects the Veteran had requested that his VA physician fill out an SSA functional assessment questionnaire.  It is unclear from the record when the Veteran began receiving SSA benefits and, if these benefits are based on disability, for what disability or disabilities he is receiving benefits.  Any records associated with any claim for SSA disability benefits, particularly medical records, could shed additional light on the claims currently before the Board.  As such, these records should be obtained for consideration in connection with the instant appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

B.  VA Records

The record reflects the Veteran receives ongoing VA treatment at the Muskogee VA Medical Center (VAMC) and the Tulsa Outpatient Clinic.  The most recent VA treatment records that have been associated with the claims file are from June 2013.  Therefore, all updated pertinent treatment records from these facilities should be obtained.

C.  VA Examinations

1. Hypertension

VA treatment records reflect the Veteran has a current diagnosis of hypertension.  See, e.g., May 2011 VA treatment record.  

At the February 2015 hearing, the Veteran testified that he has post-service training as a nurse.  Board Hearing Tr. at 5.  He was told during service that he had borderline hypertension, but that the doctors believed it could be controlled by diet and exercise alone, so he did not take medications while he was in service.  Id. at 3.  He indicated that on one occasion when he was stationed in Okinawa, he passed out during a walk and that his diastolic blood pressure reading was over 100 and systolic blood pressure reading was over 200.  Id.  He reported that after service, he experienced a lot of headaches, but since he did not have regular employment and was homeless, he did not seek regular medical treatment.  Id. at 4.  He testified that he established care with VA in 2003 and at that time was diagnosed with hypertension.  Id. at 5.  For purposes of this remand, the Board finds the Veteran's testimony to be both competent and credible.
The Veteran's service treatment records (STRs) reflect elevated blood pressure readings on several occasions.  For example, in April 1996, the Veteran's blood pressure was 148/94.  On December 1998 separation examination, his blood pressure was 140/90, which was noted not to be considered disabling.  STRs do not reflect a diagnosis of hypertension.  

A post-service June 1999 private treatment record from Dr. H.K. indicates that the Veteran had reported a medical history of being "lately diagnosed with hypertension."  Blood pressure readings on examination were 140/85 while sitting, 135/85 while standing, and 140/85 while lying down.

This evidence reflects the Veteran has a current diagnosis of hypertension, that he had elevated blood pressure readings during service, and that he experienced symptoms that may have been related to high blood pressure subsequent to service.  However, there is insufficient competent medical evidence on file for VA to make a decision on the claim.  Thus, the Board finds that remand for a VA examination to assess the etiology of the Veteran's hypertension is necessary.  

2. Erectile Dysfunction

The Veteran has specifically alleged that he has erectile dysfunction as secondary to medications he takes for his service-connected major depression.  The record reflects he also is service-connected for a left knee disability and tinnitus.  The Veteran has not alleged and the record does not indicate that there is any relationship between tinnitus and erectile dysfunction.  However, VA treatment records reflect the Veteran takes hydrocodone for pain, which could, in part, be taken for his knee pain.  Therefore, the Board will also consider whether the disability is caused or aggravated by his left knee disability. 

The Veteran testified at the February 2015 hearing that he did not have erectile dysfunction until he began taking Wellbutrin to treat his depression in about 2004 or 2005.  Board Hearing Tr. at 7.  He noted that he had recently been taking more medications and that his erectile dysfunction had gotten worse.  Id. at 10.  Although the record reflects the Veteran has training as a nurse, the opinions he has provided are inadequate for the Board to rely on in reaching a decision on his claim.  Specifically, the record indicates that the Veteran takes medications for disabilities other than for depression, including for hypertension, and his statements do not appear to take into consideration the potential effect of any other medications or other factors.

The record contains two medical opinions regarding the etiology of erectile dysfunction.  In April 2011, a VA physician reviewed the Veteran's medical records and medical literature.  He concluded that the Veteran's erectile dysfunction is less likely as not permanently aggravated or a result of medications used to treat depression and is at least as likely as not a result of factors unrelated to treatment for depression.

This opinion is inadequate as it is stated in conclusory terms and does not contain a rationale the Board can use to weigh against other evidence of record.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Although the physician indicated that medical literature was reviewed, he did not provide an explanation about what was in the medical literature that supported his conclusion.  Additionally, he did not provide any explanation regarding what other factors he found to be at least as likely as not related to erectile dysfunction.

A May 2010 VA treatment record notes that the Veteran's mental health clinic medications probably had some detrimental effects related to erectile dysfunction, but that his hypertension medications "most certainly" made his erectile dysfunction worse.  This opinion is also insufficient as it does not contain an adequate rationale.  The opinion also raises a question regarding whether the Veteran's erectile dysfunction is related to his hypertension, a disability for which he is currently seeking service connection.  Thus, the two claims are inextricably intertwined.

Since the Board is precluded from making an independent medical determination and the record does not contain adequate medical responses to pertinent medical questions, a further medical opinion on the etiology of erectile dysfunction is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from SSA records pertinent to any claim made by the Veteran for disability benefits, including the medical records relied upon concerning that claim.  

2.  Obtain the Veteran's VA treatment records from the Tulsa Outpatient Clinic and the Muskogee VAMC from June 2013 to the present.  

3.  If any of the records requested in items 1-2 are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

4.  After completing the development requested in items 1-3, schedule the Veteran for an examination to determine the nature and etiology of hypertension.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner is asked to provide an opinion on the following question:

Is it at least as likely as not (a 50 percent probability or greater) that hypertension is related to the Veteran's service? 

For purposes of this remand, the examiner should accept as true the Veteran's statements that he was told during service that he had borderline hypertension; that he experienced an incident during service where he passed out and had high blood pressure readings taken (over 100 diastolic and over 200 systolic); and that he experienced headaches after service.

A report of the examination should be prepared and associated with the Veteran's VA claims folder.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After completing the development requested in items 1-4, request a records review and medical opinion from an appropriate specialist or specialists regarding the etiology of the Veteran's erectile dysfunction.  The entire claims file should be made available to and be reviewed by the reviewing clinician in conjunction with this request.  

If the reviewing clinician determines that a physical examination is necessary, then one must be scheduled.

The reviewing clinician should specifically address the following questions:

A)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's erectile dysfunction is causally related to service-connected major depression or a left knee disability, to include medications taken for the conditions?

B)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's erectile dysfunction is aggravated beyond the normal course of the condition (i.e., a chronic worsening rather than a temporary flare-up) by service-connected major depression or a left knee disability, to include medications taken for the conditions?  

C)  If, and only if, the examiner who conducts the hypertension examination requested in item 4 determines that it is at least as likely as not (a 50 percent probability or greater) that hypertension is related to the Veteran's service, then the reviewing clinician should also provide an opinion regarding the following questions:
	
1)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's erectile dysfunction is causally related to hypertension, to include medications taken for the condition?

2)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's erectile dysfunction is aggravated beyond the normal course of the condition (i.e., a chronic worsening rather than a temporary flare-up) by hypertension, to include medications taken for the condition?  

A report of the opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




